Granger, J.
By section 2870, of the Code, it is provided: “Within fifteen days after his appointment, the executor shall make and file with the clerk an inventory of all the personal effects of the deceased, of every description, which have come to his knowledge.” It will be seen that the duty invoked by the application is one commanded by the law, and the validity of the order is questioned only because the party invoking the action of the court has no interest. It may correctly be said that the order of the court was. of no more prejudice to the executrix than was the law itself. Had the court made the order on its own motion, upon information as to the facts, from any source, the validity of the order could not be doubted. In fact, it was the duty of the court, upon information that the law was being disregarded, to make such an order. The executrix was an agent, and under the direction of the court, in such matters. The application had the effect of giving to the court information upon which, independent of other consideration, it could and should act. It is not a matter of any concern to the executrix, whether Poole has any interest in the estate or not, so far as this order is concerned, It was her duty, First, to obey the law, because of its absolute requirement, regardless of the interest of any person in the estate; and, Second, to obey the order of the court, made under the authority of law, to one under its directions in such matters. The order being one that the court should have made upon the facts, independent of the application, the mere fact that the application served to invoke the action, gives to the executrix no ground of complaint. What might be *496the situation if the plaintiff was appealing from an order of refusal, and he was without an interest, is another question. Notwithstanding the title of the case, it is only “In the Matter of the Estate of Mary M. Poole, Deceased.” The order of the court is AFFIRMED.